DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/6/22 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chitrakar et al. “Lithium Recovery… H2TiO3”.
Regarding claim 1, Chitrakar discloses a method of recovering lithium from energy process water comprising removing alkaline earth metals, contacting with a molecular sieve, draining, eluting, from the molecular sieve, a desorbing using a strong acid (see pages 8934-8938). See also, International Search Report and Written Opinion.
Regarding claims 8-9, Chirakar discloses the claimed features, such as temperature and a reactor column.
Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen, C. “Lithium Recovery… Ion-sieves”.
Regarding claim 1, Chen discloses a method of recovering lithium from energy process water comprising removing alkaline earth metals, contacting with a molecular sieve, draining, eluting, from the molecular sieve, a desorbing using a strong acid (see pages 1106-1110). See also, International Search Report and Written Opinion.
Regarding claims 8-9, Chen discloses the claimed features, such as temperature and a reactor column.
Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chitrakar as applied to claim 1 above, and further in view of Xiao “Lithium Ion recover… Ion-sieve” and Zhang “Synthesis of… Ceramic Foams”.
Chitrakar fails to disclose a polyacrylamide ion sieve and titanium oxide ionic sieve on a ceramic foam.
Xiao discloses a polyacrylamide sieve (see abstract and pages 659-666).
Zhang discloses titanium oxide ionic sieve on a ceramic foam (see pages 351-354).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the sieve of Xiao and Zhang in the lithium recovery process of Chitrakar because both Xiao and Zhang disclose the sieves for use in a process for lithium ion recovery (title).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD M JOHNSON whose telephone number is (571)272-1352. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWARD M. JOHNSON
Primary Examiner
Art Unit 1736



/EDWARD M JOHNSON/Primary Examiner, Art Unit 1736